DETAILED ACTION
Applicant’s amendment filed August 16, 2021 is acknowledged.
Claims 21, 30, and 32 have been amended.
Claims 1-20 are cancelled as previously indicated.
Claims 21-38 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 25, 27, 28, 30-32, 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over McWhirter et al. (hereinafter McWhirter) (U.S. Patent Application Publication # 2016/0005306 A1) in view of SURESH et al. (hereinafter Suresh) (U.S. Patent Application Publication # 2016/001772 A1), and further in view of SHAFER et al. (hereinafter Shafer) (U.S. Patent Application Publication # 2014/0351098 A1).
Regarding claims 21 and 30, McWhirter teaches and discloses a method and system (alarm system; figure 2), comprising: first wireless communications circuitry that accesses a common RF medium (comms module, figure 2; claim 1); second wireless communication circuitry that accesses the common RF medium (comms module, figure 2; claim 1); and a processor operative to: 
detect an alert event ([0008]; teaches the alarm system detects the occurrence of an alarm or other event); sound an alarm in response to the alert event (notification/alarm of the occurrence of the alarm or other event); 
communicate a notification of the alert event via the first wireless communication circuit in response to the alert event ([0008]; [0014]; teaches communicating a notification via a first communication connection; claim 1), wherein the notification is received by a user device (local communication device; [0015]) associated with an account linked to the system ([0015]; teaches the notification is received by an authorized and authenticated local communication device), and 
receive an instruction to silence the alarm from the user device via the second wireless communication circuit; and alter the state of the system by hushing the alarm in response to receipt of the instruction ([0020]; teaches receiving a command to silence the alarm via a second communication connection during an interval of communication while utilizing the second communication connection; claim 1). 
	However, McWhirter may not expressly disclose wherein the first wireless communication circuit is configured to transmit the notification from the system to a 
	Nonetheless, in the same field of endeavor, Suresh teaches and suggests wherein the first wireless communication circuit is configured to transmit the notification from the system to a central server (PDN, figure 1) over the internet (internet, 30, figure 1) ([0016]; teaches the control panel transmits a notification to a central server or device over the internet; [0019]); communicating the notification of the alert via a third wireless communication circuit to one or more local devices (devices, 12, 14, 24-26, figure 1) ([0017]-[0019]; teaches the control panel communicates a notification of an alert to local devices using a wireless communication circuit); and wherein the first wireless communication circuit, the second wireless communication circuit, and the third wireless communication circuit operate according to a priority scheme at non-overlapping time intervals (figure 2; [0022]; [0023]; [0024]; [0025]; teaches the communication from the first, second, and third wireless communication circuit operates according to non-overlapping time slots) such that the notification of the alert is sent to the user device during an interval assigned to the first wireless communication circuit ([0032]; [0037]; [0038]; teaches sending the alarm message/event in a slot of the superframe using the first wireless communication).

However, McWhirter, as modified by Suresh, may not expressly disclose the instruction to silence the alarm from the user device is received during an interval assigned to the second wireless communication circuit.
Nonetheless, in the same field of endeavor, Shafer teaches and suggests the instruction to silence the alarm from the user device is received during an interval assigned to the second wireless communication circuit ([0071]; [0129]; [0130]; teaches transmitting a silence alarm signal using a second wireless communication).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting a silence alarm signal using a second wireless communication as taught by Shafer with the method and apparatus for communication alarm as disclosed by McWhirter, as modified by Suresh, for the purpose of effectively communicating an alarm or alert in a security system.
	
Regarding claims 22 and 31, McWhirter, as modified by Suresh and Shafer, further teaches and discloses wherein the first wireless communication circuit is a Wi-Fi wireless communications circuit, and wherein the second wireless communication circuit ([0014]; [0018]; figure 1; claim 1; teaches local RF, such a Wi-Fi, and Bluetooth or Zigbee). 

Regarding claims 23 and 32, McWhirter, as modified by Suresh and Shafer, further teaches and discloses advertising the existence of the system to the user device via the second wireless communications circuitry; authenticating the user device; and processing data received from the user device after the user device is authenticated ([0015]; teaches authorizing and authenticating the local communication device). 

Regarding claims 25 and 34, McWhirter, as modified by Suresh and Shafer, further teaches and discloses wherein the notification is a push notification ([0008]; [0014]; teaches communicating a notification via a first communication connection; claim 1). 

Regarding claims 26 and 35, McWhirter, as modified by Suresh and Shafer, discloses the claimed invention, but may not expressly disclose wherein the notification is provided to the user device via the Internet. 
Nonetheless, Suresh teaches and suggests wherein the notification is provided to the user device via the Internet (figure 1; [0016]; teaches the control panel transmits a notification to a central server or device over the internet; [0019]).

Regarding claims 27 and 36, McWhirter, as modified by Suresh and Shafer, further teaches and discloses verifying that a location of the user device satisfies a ([0011]; [0020]; located within monitored region). 

Regarding claims 28 and 37, McWhirter, as modified by Suresh and Shafer, further teaches and discloses wherein the location condition requires that the user device be within a structure comprising the system ([0011]; [0020]; located within monitored region). 

Claims 24, 29, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over McWhirter et al. (hereinafter McWhirter) (U.S. Patent Application Publication # 2016/0005306 A1) in view of SURESH et al. (hereinafter Suresh) (U.S. Patent Application Publication # 2016/001772 A1) and SHAFER et al. (hereinafter Shafer) (U.S. Patent Application Publication # 2014/0351098 A1), and further in view of Ophir et al. (hereinafter Ophir) (U.S. Patent Application Publication # 2006/0292987 A1).
Regarding claims 24 and 33, McWhirter, as modified by Suresh and Shafer, discloses the claimed invention, but may not expressly disclose receiving, via the first wireless communications circuitry, requests for access status from the second wireless communications circuitry; receiving, via the first wireless communications circuitry, priority status from the second wireless communications circuitry; and granting access to the second wireless communications circuitry based on the received request for access status and received priority status for the second wireless communications circuitry. 
(abstract; [0019]; [0032]; granting access to a collocated BT system or collocated WLAN system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate granting access to a collocated BT system or collocated WLAN system as taught by Ophir with the method and system as disclosed by McWhirter, as modified by Suresh and Shafer, for the purpose of avoiding interference and enhance coexistence of a BT and WLAN communication system, as suggested by Ophir.

Regarding claims 29 and 38, McWhirter, as modified by Suresh and Shafer, discloses the claimed invention, but may not expressly disclose coordinating access to a common RF medium between the first wireless communication circuit and the second wireless communication circuit.
Nonetheless, in the same field of endeavor, Ophir teaches and suggests coordinating access to a common RF medium between the first wireless communication circuit and the second wireless communication circuit (abstract; [0019]; [0032]; coordinating access between the collocated BT and WLAN system).
.

Response to Arguments
Applicant's arguments with respect to claims 21-38 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
November 5, 2021